 

EXHIBIT 10.14

 

SUBORDINATION AGREEMENT

 

SUBORDINATION AGREEMENT (this “Agreement”), dated as of November 9, 2004,
between FLEET RETAIL GROUP, INC., a Delaware corporation having its office at 40
Broad Street, Boston, Massachusetts 02109, in its capacity as agent (the
“Agent”) for the Lenders (as hereinafter defined), S.A.C. CAPITAL ASSOCIATES,
LLC, a limited liability company organized under the laws of Anguila, acting in
its capacity as collateral agent (“SAC”) for the other investors from time to
time designated as “Buyers” (collectively with SAC, the “Subordinating
Creditors”) on the signature pages to the Subordinated Agreement (as hereinafter
defined), and THE WET SEAL, INC., a Delaware corporation having its office at
26972 Burbank, Foothill Ranch, California 92610 (the “Borrower”).

 

WHEREAS, pursuant to an Amended and Restated Credit Agreement dated as of
September 22, 2004 (as amended and in effect from time to time, including any
replacement agreement therefor, the “Credit Agreement”), among the financial
institutions party thereto (the “Lenders”), the Agent, the Borrower, The Wet
Seal Retail, Inc. (“Wet Seal Retail”), Wet Seal Catalog, Inc. (“Wet Seal
Catalog”), and Wet Seal GC, Inc. (“Facility Guarantor” and, collectively with
Borrower, Wet Seal Retail and Wet Seal Catalog, the “Companies” and, each
individually, a “Company”), the Lenders have agreed, upon the terms and subject
to the conditions contained therein, to make loans and otherwise to extend
credit to the Companies; and

 

WHEREAS, the Subordinating Creditors have agreed to make loans to the Borrower
pursuant to a Securities Purchase Agreement dated as of November 9, 2004 (the
“Securities Purchase Agreement”) and the related Convertible Notes issued
thereunder (substantially in the form attached as Exhibit A-1 to the Securities
Purchase Agreement as in effect on the date hereof, collectively, the “Notes”,
as such Notes may be amended with the consent of the Agent as provided herein
and in effect from time to time, and together with the Initial Notes, the
Additional Series A Notes and the Additional Series B Notes (each as defined in
the Securities Purchase Agreement as in effect on the date hereof) collectively,
the “Subordinated Agreement”), among the Subordinating Creditors and the
Borrower; and

 

WHEREAS, it is a condition precedent to the Lenders’ willingness to make loans
and otherwise to extend credit to the Companies pursuant to the Credit Agreement
that the Borrower and SAC on behalf other Subordinating Creditors enter into
this Agreement with the Agent; and

 

WHEREAS, in order to induce the Lenders to make loans and otherwise extend
credit to the Companies pursuant to the Credit Agreement, the Borrower and SAC,
for and on behalf of the Subordinating Creditors, have agreed to enter into this
Agreement with the Agent;

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1. Definitions. Terms not otherwise defined herein have the same respective
meanings given to them in the Credit Agreement. In addition, the following terms
shall have the following meanings:

 

Bankruptcy Code. The provisions of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder or any state insolvency, debtor relief or
assignment for the benefit of creditor law.

 

Lien. With respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.

 

Person. Any natural person, corporation, general or limited partnership, limited
liability company, firm, trust, association, government, governmental agency or
other entity, whether acting in an individual, fiduciary or other capacity.

 

Proceeding. Any voluntary or involuntary insolvency, bankruptcy, receivership,
custodianship, liquidation, dissolution, reorganization, assignment for the
benefit of creditors, appointment of a custodian, receiver, trustee or other
officer with similar powers or any other proceeding for the liquidation,
dissolution or other winding up of a Person.

 

Senior Debt. All principal, interest, fees, charges, costs, damages, enforcement
expenses (including legal fees and disbursements), collateral protection
expenses, redemption conversion payments and other reimbursement or indemnity
obligations created or evidenced by the Credit Agreement or any of the other
Loan Documents or any prior, concurrent, or subsequent notes, instruments or
agreements of indebtedness, liabilities or obligations of any type or form
whatsoever relating thereto in favor of the Agent or any of the Lenders. Senior
Debt shall expressly include any and all interest accruing or out of pocket
costs or expenses incurred after the date of any filing by or against the
Borrower or any other Company of any petition under the federal Bankruptcy Code
or any other bankruptcy, insolvency or reorganization act regardless of whether
the Agent’s or any Lender’s claim therefor is allowed or allowable in the case
or proceeding relating thereto.

 

Subordinated Debt. All principal, interest, fees, costs, enforcement expenses
(including legal fees and disbursements), collateral protection expenses and
other reimbursement and indemnity obligations created or evidenced by the
Subordinated Agreement or any prior, concurrent or subsequent notes, instruments
or agreements of indebtedness, liabilities or obligations of any type or form
whatsoever relating thereto in favor of the Subordinating Creditor.

 

-2-



--------------------------------------------------------------------------------

Subordinated Debt Actionable Default. Collectively, means:

 

(i) the failure of the applicable Registration Statement (as defined in the
Registration Rights Agreement as in effect on the date hereof) required to be
filed pursuant to the Registration Rights Agreement (as defined in the
Subordinated Agreement as in effect on the date hereof)(hereinafter, the
“Registration Rights Agreement”) to be declared effective by the SEC on or prior
to the date that is 60 days after the applicable Effectiveness Deadline (as
defined in the Registration Rights Agreement), or, while the applicable
Registration Statement is required to be maintained effective pursuant to the
terms of the Registration Rights Agreement, the effectiveness of the applicable
Registration Statement lapses for any reason (including, without limitation, the
issuance of a stop order) or is unavailable to any holder of the Notes for sale
of all of such holder’s Registrable Securities (as defined in the Registration
Rights Agreement) in accordance with the terms of the Registration Rights
Agreement, and such lapse or unavailability continues for a period of 10
consecutive days or for more than an aggregate of 30 days in any 365-day period
(other than days during an Allowable Grace Period (as defined in the
Registration Rights Agreement);

 

(ii) the suspension from trading or failure of the Common Stock (as defined in
each of the Notes) to be listed on an Eligible Market (as defined in each of the
Notes) for a period of five (5) consecutive days or for more than an aggregate
of ten (10) days in any 365-day period;

 

(iii) the Company’s (A) failure to cure a Conversion Failure (as defined in each
of the Notes) by delivery of the required number of shares of Common Stock (as
defined in each of the Notes) within ten (10) Business Days (as defined in each
of the Notes) after the applicable Conversion Date (as defined in each of the
Notes) or (B) notice, written or oral, to any holder of the Notes, including by
way of public announcement or through any of its agents, at any time, of its
intention not to comply with a request for conversion of any Notes into shares
of Common Stock (as defined in each of the Notes) that is tendered in accordance
with the provisions of the Notes;

 

(iv) at any time following the tenth consecutive Business Day (as defined in
each of the Notes) that the Holder’s Authorized Share Allocation (as defined in
each of the Notes) is less than the number of shares of Common Stock (as defined
in each of the Notes) that the Holder (as defined in each of the Notes) would be
entitled to receive upon a conversion of the full Conversion Amount (as defined
in each of the Notes) of this Note (without regard to any limitations on
conversion set forth in Section 3(d) of each of the Notes or otherwise); and

 

(v) the Company’s failure to pay, on or before November 9, 2011, principal and
interest on the Subordinated Debt in full in cash.

 

Subordinated Documents. Collectively, the Subordinated Agreement, the Additional
Series A Investment Right Warrants, the Additional Series B Investment Rights
Warrants, the Warrants (each as defined in the Securities Purchase Agreement as

 

-3-



--------------------------------------------------------------------------------

in effect on the date hereof), any promissory notes executed in connection
therewith, any warrants or registration of rights agreements executed in
connection therewith, any other Transaction Documents (as defined in the
Subordinated Agreement) and any and all guaranties and security interests,
mortgages and other liens directly or indirectly guarantying or securing any of
the Subordinated Debt, and any and all other documents or instruments evidencing
or further guarantying or securing directly or indirectly any of the
Subordinated Debt, whether now existing or hereafter created.

 

Subordinated Debt Fees. Collectively, (i) reasonable and documented fees and
expenses of Schulte Roth & Zabel LLP, counsel to SAC, in connection with its
representation of SAC in connection with the Subordinated Documents, except for
fees and expenses of any consultants hired by Schulte Roth & Zabel LLP, (ii)
reasonable and documented fees and expenses of consultants engaged by SAC in
connection with its duties as agent under the Subordinated Documents in an
amount not to exceed $100,000 in the aggregate in any calendar year, (iii)
reasonable and documented fees and expenses of SAC in connection with the
execution of the Subordinated Agreement in an amount not to exceed $250,000,
(iv) reasonable and documented fees and expenses of SAC in connection with the
closing of the Subordinated Agreement, which together with amounts expended
pursuant to clause (iii) above shall not to exceed $500,000 in the aggregate,
and (v) any Registration Delay Payments (as defined in the Registration Rights
Agreement as in effect on the date hereof) required to be paid pursuant to
Section 2(f) of the Registration Rights Agreement as in effect as of the date
hereof plus any amounts required to be paid as a result of a Conversion Failure
(as defined in each Note as in effect on the date hereof) pursuant to Section
3(c)(ii) of each Note as in effect as of the date hereof in an amount not to
exceed $250,000 in the aggregate in any calendar year.

 

2. General. The Subordinated Debt and any and all Subordinated Documents shall
be and hereby are subordinated and the payment thereof is deferred until the
full and final payment in cash of the Senior Debt, whether now or hereafter
incurred or owed by the Companies. The Borrower shall not be permitted to pay,
and the Subordinating Creditors shall not be permitted to receive, any cash
payment in respect of the Subordinated Debt until the Senior Debt has been
finally paid in full in cash (other than the Subordinated Debt Fees).

 

3. Enforcement.

 

(a) No Subordinating Creditor will take or omit to take any action or assert any
claim with respect to the Subordinated Debt or otherwise which is inconsistent
with the provisions of this Agreement. Without limiting the foregoing and except
to the extent (but only to such extent) that the commencement of a legal action
may be required to toll the running of any applicable statute of limitation,
until the Senior Debt has been finally paid in full in cash, no Subordinating
Creditor will assert, collect or enforce the Subordinated Debt or any part
thereof or take any action to foreclose or realize upon the Subordinated Debt or
any part thereof or enforce any of the Subordinated Documents until the earlier
to occur of the following:

 

(i) the commencement of an enforcement action with respect to a material portion
of the Collateral securing the Senior Debt; or

 

-4-



--------------------------------------------------------------------------------

(ii) the passage of 180 days from the delivery of written notice from the
Subordinating Creditors to the Agent pursuant to which the Subordinating
Creditors notify the Agent, in reasonable detail, of the occurrence of a
Subordinated Debt Actionable Default to the extent that the default or
occurrence described therein shall not have been cured or waived within such 180
day period, provided that such Subordinating Creditor shall have given at least
10 days written notice to the Agent of such Subordinating Creditor’s intention
to take such enforcement action (which notice may be given during such 180 day
period).

 

(b) In addition, until the Senior Debt has been finally paid in full in cash, no
Subordinating Creditor shall have any right of subrogation, reimbursement,
restitution, contribution or indemnity whatsoever from any assets of the
Borrower or any other Company or any guarantor of or provider of collateral
security for the Senior Debt. Each Subordinating Creditor further waives any and
all rights with respect to marshalling.

 

(c) Notwithstanding Section 3(a) above, the right of any Subordinating Creditor,
to receive any Subordinated Debt Fees due and owing to such Subordinated
Creditor, on or after the respective due dates for payment from the Company, or
to institute suit against the Company for the enforcement of any such payment on
or after such respective dates, shall not be impaired or affected by Section
3(a); provided, that such Subordinated Creditor shall not have the right to
institute any such suit against the Company for the enforcement of payment if
and to the extent that the surrender or prosecution thereof or the entry of
judgment therein would, under applicable law, result in the surrender,
impairment, waiver or loss of the Lien of the Agent and the Lenders upon any
property subject to such Lien or enforce any judgment in respect thereof against
any Collateral.

 

4. Payments Held in Trust. Each Subordinating Creditor will hold in trust and
immediately pay over to the Agent for the account of the Lenders and the Agent,
in the same form of payment received, with appropriate endorsements, for
application to the Senior Debt any cash amount that any Company pays to such
Subordinating Creditor with respect to the Subordinated Debt, or as collateral
for the Senior Debt any other assets of the Borrower or any other Company that
such Subordinating Creditor may receive with respect to the Subordinated Debt.

 

5. Defense to Enforcement. If any Subordinating Creditor, in contravention of
the terms of this Agreement, shall commence, prosecute or participate in any
suit, action or proceeding against the Borrower, then the Borrower may interpose
as a defense or plea the making of this Agreement, and the Agent or any Lender
may intervene and interpose such defense or plea in its name or in the name of
the Borrower. If any Subordinating Creditor, in contravention of the terms of
this Agreement, shall attempt to collect any of the Subordinated Debt or enforce
any of the Subordinated Documents, then the Agent, any Lender or the Borrower
may, by virtue of this Agreement, restrain the enforcement

 

-5-



--------------------------------------------------------------------------------

thereof in the name of the Agent or such Lender or in the name of the Borrower.
If any Subordinating Creditor, in contravention of the terms of this Agreement,
obtains any cash or other assets of the Borrower or any Company as a result of
any administrative, legal or equitable actions, or otherwise, such Subordinating
Creditor agrees forthwith to pay, deliver and assign to the Agent, for the
account of the Lenders and the Agent, with appropriate endorsements, any such
cash for application to the Senior Debt and any such other assets as collateral
for the Senior Debt.

 

6. Bankruptcy, etc.

 

6.1. Payments relating to Subordinated Debt. At any meeting of creditors of the
Borrower or in the event of any case or proceeding, voluntary or involuntary,
for the distribution, division or application of all or part of the assets of
the Borrower or the proceeds thereof, whether such case or proceeding be for the
liquidation, dissolution or winding up of the Borrower or its business, a
receivership, insolvency or bankruptcy case or proceeding, an assignment for the
benefit of creditors or a proceeding by or against the Borrower for relief under
the federal Bankruptcy Code or any other bankruptcy, reorganization or
insolvency law or any other law relating to the relief of debtors, readjustment
of indebtedness, reorganization, arrangement, composition or extension or
marshalling of assets or otherwise, the Agent is hereby irrevocably authorized
at any such meeting or in any such proceeding to receive or collect for the
benefit of the Lenders and the Agent any cash or other assets of the Borrower
distributed, divided or applied by way of dividend or payment, or any securities
issued on account of any Subordinated Debt, and apply such cash to or to hold
such other assets or securities as collateral for the Senior Debt, and to apply
to the Senior Debt any cash proceeds of any realization upon such other assets
or securities that the Agent in its discretion elects to effect, until all of
the Senior Debt shall have been paid in full in cash, rendering to the
Subordinating Creditors any surplus to which the Subordinating Creditors are
then entitled.

 

6.2. Securities by Plan of Reorganization or Readjustment.

 

Notwithstanding the foregoing provisions of §6.1, the Subordinating Creditors
shall be entitled to receive and retain any securities of the Borrower or any
other corporation or other entity provided for by a plan of reorganization or
readjustment (i) the payment of which securities is subordinate, at least to the
extent provided in this Agreement with respect to Subordinated Debt, to the
payment of all Senior Debt under any such plan of reorganization or readjustment
and (ii) all other terms of which are acceptable to the Lenders and the Agent.

 

6.3. Subordinated Debt Voting Rights. At any such meeting of creditors or in the
event of any such case or proceeding, the Subordinating Creditors shall retain
the right to vote and otherwise act with respect to the Subordinated Debt
(including, without limitation, the right to vote to accept or reject any plan
of partial or complete liquidation, reorganization, arrangement,

 

-6-



--------------------------------------------------------------------------------

composition or extension), provided that none of the Subordinating Creditors
shall vote with respect to any such plan or take any other action in any way so
as to contest (i) the validity of any Senior Debt or any collateral therefor or
guaranties thereof, (ii) the relative rights and duties of any holders of any
Senior Debt established in any instruments or agreements creating or evidencing
any of the Senior Debt with respect to any of such collateral or guaranties or
(iii) the Subordinating Creditors’ obligations and agreements set forth in this
Agreement.

 

6.4. Liquidation, Dissolution, Bankruptcy. Except as otherwise specifically
permitted in this Agreement, until the Senior Debt shall have been finally paid
in full in cash, the Subordinating Creditors shall not assert, without the prior
written consent of the Agent, any claim, motion, objection or argument in
respect of all or any part of the Senior Debt or the Collateral securing such
Senior Debt in such case or proceeding which could otherwise be asserted or
raised in connection with such case or proceeding by such Subordinating
Creditors as a secured creditor of the Borrower. Without limiting the generality
of the foregoing, SAC, for itself and each Subordinating Creditor, agrees that
it will (i) not object to or oppose (or support any other Person in objecting to
or opposing) any sale or other disposition of all or any part of the Collateral
free and clear of Liens or other claims of SAC or the Subordinating Creditors
and each Subordinating Creditor under Section 363 of the Bankruptcy Code or any
other provision of the Bankruptcy Code or any other law applicable to such case
or proceeding if the relevant Lenders have consented to such sale or
disposition, (ii) not challenge (or support any other Person in challenging) any
use of cash collateral or debtor-in-possession financing consented to or
provided by any Lender (it being agreed by each Subordinating Creditor that such
debtor-in-possession financing shall be on such terms and conditions and in such
amounts as such Lenders, in their sole discretion, may decide and, in connection
therewith, any Company may grant to such participating Lenders (or any agent or
representative thereof) Liens upon all of the Collateral of such Company, which
Liens (A) shall secure payment of all Senior Debt whether such Senior Debt arose
prior to the commencement of such case or proceeding or at any time thereafter
and all other financing provided by any Lender during such case or proceeding
(provided that, to the extent that such Liens secure Senior Debt which arose
prior to the commencement of such Proceeding, such Liens shall also secure the
Subordinated Debt, subject to the conditions and terms set forth herein) and (B)
shall be superior in priority to the liens and security interests, if any, in
favor of SAC for the benefit of the Subordinating Creditors on the Collateral of
the Borrower on the same terms and conditions as provided herein); provided,
however that in connection with any such use of cash collateral or
debtor-in-possession financing, the Subordinating Creditors shall have received
as adequate protection of their interests a replacement Lien in post-petition
assets of the Borrower which shall be junior and subordinate to all Liens
granted pursuant to such consent to use cash collateral or debtor-in-possession
financing with the same priorities afforded the Liens granted to the
Subordinating Creditor pursuant to this Agreement; (iii) not to assert (or
support any other Person in asserting) any

 

-7-



--------------------------------------------------------------------------------

right it may have to “adequate protection” of its interest in any Collateral in
any case or proceeding, (iv) turn over to the Agent for the pro rata benefit of
the Lenders any “adequate protection” of their interest in any Collateral that
they receive in any case or Proceeding for application to the Senior Debt owed
to the Lenders, and (v) not seek to have the automatic stay of Section 362 of
the Bankruptcy Code lifted or modified with respect to any Collateral, to
appoint a trustee or examiner under Section 1104 of the Bankruptcy Code or to
convert or dismiss (or support any other Person in converting or dismissing)
such case or proceeding under Section 1112 of the Bankruptcy Code, in each case
without the prior written consent of the Agent; provided, that, in the case of
this clause (v), if the Lenders seek such aforementioned relief, the
Subordinating Creditors hereby irrevocably consent thereto and shall join in any
such motion or application seeking such relief if requested by the Agent. SAC,
for each Subordinating Creditor, waives any claim it may now or hereafter have
arising out of the election of the Lenders, in any case or proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b) of the
Bankruptcy Code. The Subordinating Creditors shall be permitted to participate
on any creditor’s committee; provided, that the Subordinating Creditors or any
other Person participating on such creditor’s committee shall not directly or
indirectly take any action or vote in any manner that would be in violation of
this Agreement or inconsistent with or result in a breach of this Agreement.
Other than as explicitly set forth above, SAC shall be entitled to file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of SAC including without
limitation any claims secured by the Collateral, if any. In addition, SAC shall
be entitled to file any pleadings, objections, motions or agreements which
assert rights or interests available to unsecured creditors of the Borrower
arising under either the Bankruptcy Code or applicable non-bankruptcy law.

 

7. Lien Subordination. The Senior Debt, the Credit Agreement and the other Loan
Documents (as defined in the Credit Agreement) and any and all other documents
and instruments evidencing or creating the Senior Debt and all guaranties,
mortgages, security agreements, pledges and other collateral guarantying or
securing the Senior Debt or any part thereof shall be senior to the Subordinated
Debt and all of the Subordinated Documents irrespective of the time of the
execution, delivery or issuance of any thereof or the filing or recording for
perfection of any thereof or the filing of any financing statement or
continuation statement relating to any thereof.

 

7.1. Further Assurances. Each Subordinating Creditor hereby agrees, upon request
of the Agent at any time and from time to time, to execute such other documents
or instruments as may be requested by the Agent further to evidence of public
record or otherwise the senior priority of the Senior Debt as contemplated
hereby.

 

-8-



--------------------------------------------------------------------------------

7.2. Books and Records. Each Subordinating Creditor further agrees to maintain
on its books and records such notations as the Agent may reasonably request to
reflect the subordination contemplated hereby and to perfect or preserve the
rights of the Agent hereunder. A copy of this Agreement may be filed as a
financing statement in any Uniform Commercial Code recording office.

 

7.3. Legend. Until the termination of this Agreement in accordance with Section
11 hereof, each Subordinating Creditor will cause to be clearly, conspicuously
and prominently inserted on the face of each Subordinated Document, any guaranty
of any Subordinated Debt and any other negotiable Subordinated Debt Document (if
any), as well as any renews or replacements thereof, the following legend in
substantially the form hereof:

 

“This instrument and the rights and obligations evidenced hereby, the liens and
security interests securing the indebtedness and other obligations incurred or
arising under or evidenced by this instrument and the rights and obligations
evidenced hereby with respect to such liens are subordinate in the manner and to
the extent set forth in that certain Subordination Agreement (as the same may be
amended or otherwise modified from time to time pursuant to the terms thereof,
the “Subordination Agreement”) dated as of November 9, 2004 among S.A.C. CAPITAL
ASSOCIATES, LLC, a limited liability company organized under the laws of
Anguila, acting as agent (“SAC”) to certain holders of indebtedness
(collectively, the “Lenders”), THE WET SEAL, INC., a Delaware corporation, (the
“Lead Borrower”), THE WET SEAL RETAIL, INC., a Delaware corporation (“Wet Seal
Retail”), WET SEAL CATALOG, INC., a Delaware corporation (collectively, with Wet
Seal Retail and the Lead Borrower, the “Companies”), WET SEAL GC, INC., a
Virginia corporation (the “Facility Guarantor”), and FLEET RETAIL GROUP, INC.
(“Agent”), to the indebtedness and the liens and security interests securing
indebtedness (including interest) owed by the Companies pursuant to that certain
Amended and Restated Credit Agreement dated as of September 22, 2004 (the “First
Lien Credit Agreement”) among the Companies, Facility Guarantor, Agent, Back Bay
Capital Funding, LLC, as Term Lender, the lenders from time to time party
thereto and Fleet National Bank, as Issuing Lender, and certain guarantees of
the indebtedness evidenced thereby, as such First Lien Credit Agreement and such
guarantees have been and hereafter may be amended, restated, supplemented or
otherwise modified from time to time as permitted under the Subordination
Agreement and to the liens and security interests securing indebtedness
refinancing the indebtedness under such agreements as permitted by the
Subordination Agreement; and each holder of this instrument, by its acceptance
hereof, irrevocably agrees to be bound by the provisions of the Subordination
Agreement applicable to the “Subordinated Creditors” (as such term is defined in
the

 

-9-



--------------------------------------------------------------------------------

Subordination Agreement), as if such holder were a Subordinated Creditor for all
purposes of the Subordination Agreement.”

 

7.4. Release of Guaranties and Collateral. Without limiting any of the rights of
the Agent or any Lender under the Credit Agreement, the other Loan Documents (as
defined in the Credit Agreement) or applicable law, in the event that the Agent
releases or discharges any guaranties of the Senior Debt given by guarantors
which have also guarantied the Subordinated Debt or any security interests in,
or mortgages or liens upon, any collateral securing the Senior Debt and also
securing the Subordinated Debt, such guarantors or (as the case may be) such
collateral shall thereupon be deemed to have been released from all such
guaranties or security interests, mortgages or liens in favor of the
Subordinating Creditors. SAC, for and on behalf of each Subordinating Creditor,
agrees that, concurrently with the release of any lien of the Agent, SAC will
execute, deliver and file any and all such termination statements, mortgage
discharges, lien releases and other agreements and instruments as the Agent
reasonably deems necessary or appropriate in order to give effect to the
preceding sentence. SAC and each Subordinating Creditor hereby irrevocably
appoints the Agent, and its successors and assigns, and their respective
officers, with full power of substitution, the true and lawful attorney(s) of
SAC and such Subordinating Creditor for the purpose of effecting any such
executions, deliveries and filings if and to the extent that SAC or such
Subordinating Creditor shall have failed to perform such obligations pursuant to
the foregoing provisions of this §7.4 within such ten (10) day period.

 

8. Lenders’ Freedom of Dealing. SAC and each Subordinating Creditor agrees, with
respect to the Senior Debt and any and all collateral therefor or guaranties
thereof, that the Companies and the Lenders may agree to increase the amount of
the Senior Debt or otherwise modify the terms of any of the Senior Debt, and the
Lenders may grant extensions of the time of payment or performance to and make
compromises, including releases of collateral or guaranties, and settlements
with the Companies and all other persons, in each case without the consent of
SAC and any of the Subordinating Creditors or the Companies and without
affecting the agreements of SAC and the Subordinating Creditors or the Borrower
contained in this Agreement; provided, however, that nothing contained in this
§8 shall constitute a waiver of the right of the Borrower itself to agree or
consent to a settlement or compromise of a claim which the Agent or any Lender
may have against the Borrower.

 

9. Modification or Sale of the Subordinated Debt. Neither SAC nor any
Subordinating Creditor will, at any time while this Agreement is in effect,
modify any of the terms of any of the Subordinated Debt or any of the
Subordinated Documents; nor will SAC and any Subordinating Creditor sell,
transfer, pledge, assign, hypothecate or otherwise dispose of any or all of the
Subordinated Debt to any person other than a person who agrees in a writing,
satisfactory in form and substance to the Agent, to become a party hereto and to
succeed to the rights and to bound by all of the obligations of SAC or such
Subordinating Creditor hereunder. In the case of any such disposition by

 

-10-



--------------------------------------------------------------------------------

SAC or a Subordinating Creditor, SAC will notify the Agent at least 10 days
prior to the date of any of such intended disposition.

 

10. Borrower’s Obligations Absolute. Nothing contained in this Agreement shall
impair, as between the Borrower SAC and the Subordinating Creditors, the
obligation of the Borrower to pay to SAC, for and on behalf of the Subordinating
Creditors, all amounts payable in respect of the Subordinated Debt as and when
the same shall become due and payable in accordance with the terms thereof, or
prevent the Subordinating Creditors (except as expressly otherwise provided in
§3 or §6) from exercising all rights, powers and remedies otherwise permitted by
Subordinated Documents and by applicable law upon a default in the payment of
the Subordinated Debt or under any Subordinated Document, all, however, subject
to the rights of the Agent and the Lenders as set forth in this Agreement.

 

11. Termination of Subordination. This Agreement shall continue in full force
and effect, and the obligations and agreements of the Subordinating Creditors
and the Borrower hereunder shall continue to be fully operative, until all of
the Senior Debt shall have been paid and satisfied in full in cash and such full
payment and satisfaction shall be final and not avoidable. To the extent that
any Company or any guarantor of or provider of collateral for the Senior Debt
makes any payment on the Senior Debt that is subsequently invalidated, declared
to be fraudulent or preferential or set aside or is required to be repaid to a
trustee, receiver or any other party under any bankruptcy, insolvency or
reorganization act, state or federal law, common law or equitable cause (such
payment being hereinafter referred to as a “Voided Payment”), then to the extent
of such Voided Payment, that portion of the Senior Debt that had been previously
satisfied by such Voided Payment shall be revived and continue in full force and
effect as if such Voided Payment had never been made. In the event that a Voided
Payment is recovered from the Agent or any Lender, an Event of Default shall be
deemed to have existed and to be continuing under the Credit Agreement from the
date of the Agent’s or such Lender’s initial receipt of such Voided Payment
until the full amount of such Voided Payment is restored to the Agent or such
Lender. During any continuance of any such Event of Default, this Agreement
shall be in full force and effect with respect to the Subordinated Debt. To the
extent that SAC or any Subordinating Creditor has received any payments with
respect to the Subordinated Debt subsequent to the date of the Agent’s or any
Lender’s initial receipt of such Voided Payment and such payments have not been
invalidated, declared to be fraudulent or preferential or set aside or are
required to be repaid to a trustee, receiver, or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, SAC or such
Subordinating Creditor shall be obligated and hereby agrees that any such
payment so made or received shall be deemed to have been received in trust for
the benefit of the Agent or such Lender, and SAC and each Subordinating Creditor
hereby agrees to pay to the Agent for the benefit of the Agent or (as the case
may be) such Lender, upon demand, the full amount so received by SAC or such
Subordinating Creditor during such period of time to the extent necessary fully
to restore to the Agent or such Lender the amount of such Voided Payment. Upon
the payment and satisfaction in full in cash of all of the Senior Debt, which
payment shall

 

-11-



--------------------------------------------------------------------------------

be final and not avoidable, this Agreement will automatically terminate without
any additional action by any party hereto.

 

12. Notices. All notices and other communications which are required and may be
given pursuant to the terms of this Agreement shall be in writing and shall be
sufficient and effective in all respects if given in writing or telecopied,
delivered or mailed by registered or certified mail, postage prepaid, as
follows:

 

If to the Agent:    Fleet Retail Group, Inc.      c/o Bank of America Retail
Finance Group      40 Broad St., 10th Floor      Boston, MA 02109     
Attention: Daniel T. Platt, Director      Facsimile: (617) 434-4131 With a copy
to:    Riemer & Braunstein, LLP      Three Center Plaza      Boston, MA 02108  
   Attention: Robert E. Paul, Esq.      Facsimile: (617) 880-3456 And with a
copy to:    Back Bay Capital Funding LLC      40 Broad Street      Boston, MA
02109      Attention: Michael Pizette, Managing Director      Facsimile: (617)
434-4185 And with a copy to:    Bingham McCutchen LLP      150 Federal Street  
   Boston, MA 02110      Attention: Robert A. J. Barry, Esq.      Facsimile:
(617) 951-8736

If to SAC or any

Subordinating Creditor:

   S.A.C. Capital Associates, LLC, as Collateral Agent      c/o S.A.C. Capital
Advisors, LLC      72 Cummings Point Road      Stamford, Connecticut 06902     
Attention: General Counsel      Facsimile No. (203) 890-2393 With a copy to:   
Schulte Roth & Zabel LLP      919 Third Avenue      New York, NY 10022     
Attention: Nancy Finkelstein, Esq.      Facsimile: (212) 513-5955

 

-12-



--------------------------------------------------------------------------------

If to the Borrower:    The Wet Seal, Inc.      26972 Burbank Street     
Foothill Ranch, California 92610      Attention: Chief Financial Officer     
Facsimile: (858) 206-4977 With a copy to:    Akin, Gump, Strauss, Hauer & Feld,
LLP      590 Madison Avenue      New York, NY 10022-2524      Attention: Alan
Siegel, Esq.      Facsimile: (212) 872-1002

 

or such other address or addresses as any party hereto shall have designated by
written notice to the other parties hereto. Notices shall be deemed given and
effective upon the earlier to occur of (i) the third day following deposit
thereof in the U.S. mail or (ii) receipt by the party to whom such notice is
directed.

 

13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL BE A
SEALED INSTRUMENT UNDER SUCH LAWS.

 

14. Waiver of Jury Trial. EACH OF SAC AND EACH SUBORDINATING CREDITOR AND THE
BORROWER HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR
CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS
OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.
EXCEPT AS PROHIBITED BY LAW, EACH OF SAC AND EACH SUBORDINATING CREDITOR AND THE
BORROWER HEREBY WAIVES ANY RIGHT WHICH IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. EACH OF SAC, EACH SUBORDINATING CREDITOR AND THE BORROWER HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR ANY BANK
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR ANY BANK WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B)
ACKNOWLEDGES THAT THE AGENT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

-13-



--------------------------------------------------------------------------------

15. Contractual Representative for Purposes of Perfection.

 

SAC and each Secured Creditor hereby appoints the Agent as such Person’s
contractual representative solely for purposes of perfecting such Person’s Liens
on any of the Collateral in the possession or under the “control” (as such term
is defined in the Uniform Commercial Code) of the Agent, and the Agent hereby
acknowledges that it holds possession of or otherwise controls any such
Collateral as the contractual representative of SAC, for and on behalf of the
Secured Creditors, for such purposes; provided, that, the Agent shall not have
any duty or liability to protect or preserve any rights pertaining to any of the
Collateral and, except for gross negligence or willful misconduct as determined
pursuant to a final non-appealable order of a court of competent jurisdiction,
SAC and each Secured Creditor hereby waives and releases the Agent and each of
the other Lenders from, and hereby indemnifies and agrees to hold harmless the
Agent and each of the other Lenders against, all claims and liabilities arising
as a result of or in connection with the Agent’s role as contractual
representative agent with respect to the Collateral. At the expense of the
Borrower, promptly upon the full and final payment in cash of the Senior Debt,
the Agent shall deliver the remainder of the Collateral, if any, in its
possession to S.A.C. Capital Associations, LLC and, to the extent practicable,
transfer control of the remainder of the Collateral, if any, under its control
to the S.A.C. Capital Associations, LLC, in each case, except as may otherwise
be required by applicable law or court order (it being understood that prior to
the full and final payment in cash of the Senior Debt, the provisions of this
Agreement shall apply to all such documents and each other document relating to
all or any part of the Collateral, including, without limitation, the provisions
restricting SAC from taking action to enforce rights in and to the Collateral
pursuant to such documents).

 

16. Miscellaneous. This Agreement may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against which
enforcement is sought. The Agent, acting upon the instructions of the requisite
Lenders, may, in their sole and absolute discretion, waive any provisions of
this Agreement benefiting the Agent and the Lenders; provided, however, that
such waiver shall be effective only if in writing and signed by the Agent and
shall be limited to the specific provision or provisions expressly so waived.
This Agreement shall be binding upon the successors and assigns of SAC and each
Subordinating Creditor and the Borrower and shall inure to the benefit of the
Agent and the Lenders, the Agent’s and the Lenders’ respective successors and
assigns, any lender or lenders refunding or refinancing any of the Senior Debt
and their respective successors and assigns, but shall not otherwise create any
rights or benefits for any third party. In the event that any lender or lenders
refund or refinance any of the Senior Debt, the terms “Credit Agreement”, “Loan
Documents”, “Event of Default” and the like shall refer mutatis mutandis to the
agreements and instruments in favor of such lender or lenders and to the related
definitions contained therein.

 

[Remainder of page intentionally left blank]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

FLEET RETAIL GROUP, INC., as Agent By:   /s/    Daniel T. Platt    

Name: Daniel T. Platt

   

Title: Director

S.A.C. CAPITAL ASSOCIATES, LLC, as

collateral agent for the Subordinating Creditors

By:   /s/    Peter Nussbaum    

Name: Peter Nussbaum

   

Title: General Counsel

THE WET SEAL, INC., as Borrower By:   /s/    Douglas C. Felderman    

Name: Douglas C. Felderman

   

Title: EVP-CFO

 



--------------------------------------------------------------------------------

 

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF                      )

                                                                                
    ) ss.

COUNTY OF                                                             )

 

On this      day of November, 2004, before me, the undersigned notary public,
personally appeared                     , proved to me through satisfactory
evidence of identification, which were                                 , to be
the person whose name is signed on the preceding or attached document, and
acknowledged to me that (he)(she) signed it voluntarily for its stated purpose
(as                      for                     , a                     ).

 

 

(official signature and seal of notary)

My commission expires:

 